Exhibit 10.4

June 18, 2010

Mr. R. Kirk Morgan

c/o Internet Capital Group

690 Lee Road, Suite 310

Wayne, PA 19087

Dear Kirk:

Reference is hereby made to that certain letter agreement, dated as of
December 18, 2008, between you, on the one hand, and Internet Capital Group
Operations, Inc. and Internet Capital Group, Inc. (together, the “Company”), on
the other hand (such agreement, the “Agreement”).

Notwithstanding anything to the contrary contained in the Agreement, the first
sentence of the “EQUITY” paragraph of the Agreement shall not require (1) any
recommendation of ICG Management to the Compensation Committee of the Company’s
Board of Directors or (2) any approval of the Compensation Committee of the
Company’s Board of Directors, in each case, regarding additional vesting credit
with respect to any stock appreciation rights, stock options and restricted
stock granted to you by the Company on or after June 17, 2009.

Except as specifically modified by this letter agreement, the terms of the
Agreement shall remain unchanged.

Please indicate your agreement with the foregoing by signing this letter
agreement below in the space bearing your name.

 

Sincerely, /s/ Walter Buckley

Walter Buckley

Chairman and Chief Executive Officer

 

Acknowledged and agreed as of June 18, 2010:

/s/ R. Kirk Morgan

R. Kirk Morgan

 

cc:    Employee file